Exhibit 10.56

Guaranty Fee Agreement

THIS GUARANTY FEE AGREEMENT (this “Agreement”) is entered into as of the     
day of November, 2006, by OpBiz, L.L.C., a Nevada limited liability company
having an address at 3667 Las Vegas Boulevard South, Las Vegas, Nevada  89109,
PH Fee Owner LLC, a Delaware limited liability company having an address at 3667
Las Vegas Boulevard South, Las Vegas, Nevada  89109 (together, collectively,
“Borrower”) and Trophy Hunter Investments, Ltd., a Florida limited partnership,
Bay Harbour 90-1, Ltd., a Florida limited partnership and Bay Harbour Master,
Ltd., a Cayman Islands exempted company, each having an address at c/o Bay
Harbour Management L.C., 885 Third Avenue, New York, NY 10022 (together,
collectively, “Guarantor”).

WITNESSETH:

WHEREAS, pursuant to that certain Loan Agreement, dated as of the date hereof
(together with all extensions, renewals, modifications, substitutions and
amendments thereof, the “Loan Agreement”) Borrower has taken a loan (the “Loan”)
from Column Financial, Inc. (together with its permitted successors and assigns,
“Lender”) in the maximum principal amount of $820,000,000.00;

WHEREAS, as a condition to the making of the Loan, Lender has required that
Guarantor, which holds an indirect ownership interest in Borrower, execute and
deliver that certain Guaranty Agreement (the “Guaranty”), dated as of the date
hereof, by Guarantor in favor of Lender pursuant to which Guarantor guaranties
payment of certain Guaranteed Obligations (as defined in the Recourse Guaranty);

WHEREAS, as an inducement to Guarantors to execute and deliver the Guaranty,
Borrower as agreed to pay certain fees to Guarantors.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.                                       Defined Terms.  Capitalized terms used
but not defined herein shall have the meanings given them in the Loan Agreement
as in effect on the date hereof.

2.                                       Guaranty Fee.  Borrower hereby agrees
to pay to Guarantor an annual fee (the “Guaranty Fee”) in the aggregate amount
of $1,500,000.00, to be paid in arrears in equal quarterly installments until
such time as the Guaranty is terminated by its terms.  The Guaranty Fee shall be
prorated on a per diem basis for any partial quarter during the term of this
Agreement.

3.                                       Deferral of Payment.  Borrower and
Guarantor agree that until the Debt is repaid in full, except as provided in the
two immediately succeeding sentences, the payment of the Guaranty Fee shall be
subordinate to the Borrower’s obligation to repay the Debt as follows:  Borrower
shall not make and Guarantor shall not accept the payment of the Guaranty Fee
(but the Guaranty Fee shall be permitted to accrue).  Borrower may make and
Guarantor may accept payment of the


--------------------------------------------------------------------------------


                                                Guaranty Fee (or a portion
thereof) from and after such time as the Property achieves a Debt Service
Coverage Ratio equal to not less than 1.2:1.0 for a period of one month (after
giving effect to the payment of the Guaranty Fee or such portion thereof as may
be paid while maintaining a Debt Service Coverage Ratio of 1.2:1.0) (the
“Minimum DSCR”); provided that no Event of Default shall have occurred and be
continuing.  If at any time after achievement of the Minimum DSCR the Property
fails to maintain the Minimum DSCR for any month, Borrower shall cease to pay
and Guarantor shall not accept the Guaranty Fee until such time as the Property
again achieves the Minimum DSCR (but the Guaranty Fee shall be permitted to
accrue); provided that no Event of Default shall have occurred and be
continuing.  It is intended that Lender be a third party beneficiary of this
paragraph 3.

4.                                       Interest.  Any accrued and unpaid
Guaranty Fees shall bear interest at a rate equal to the Applicable Interest
Rate as in effect from time to time.

5.                                       Application of Payments.  Payments by
Borrower shall be applied (i) first, to accrued and unpaid interest, (ii)
second, to accrued and unpaid Guaranty Fees and (iii) third, to current Guaranty
Fees.

6.                                       Consideration.  Guarantor and Borrower
agree that the Guaranty Fee is fair and adequate consideration for the liability
undertaken by Guarantor pursuant to the Guaranty.

7.                                       Counterparts.  This Agreement may be
executed in two or more counterparts, each of which will be deemed an original,
but all of which together shall constitute but one and the same instrument.

8.                                       Amendment.  No amendment, supplement,
modification, waiver or termination of this Agreement shall be effective against
a party against whom the enforcement of such amendment, supplement,
modification, waiver or termination would be asserted unless such amendment,
supplement, modification, waiver or termination was made in a writing signed by
such party.

9.                                       Severability.  In case any one or more
of the provisions contained in this Agreement, or any application thereof, shall
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein, and any other
application thereof, shall not in any way be affected or impaired thereby.

10.                                 Governing Law.  This Agreement shall be
construed in accordance with and governed by the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

2


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

BORROWER:

 

OPBIZ, L.L.C., a Nevada limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PH FEE OWNER LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

GUARANTOR:

 

 

 

 

TROPHY HUNTER INVESTMENTS, LTD.,
a Florida limited liability company

 

 

 

 

By:

BAY HARBOUR HOLDINGS LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Douglas Teitelbaum

 

 

 

Title: Managing Member

 

 

 

 

 

 

 

BAY HARBOUR 90-1, LTD.,
a Florida limited liability company

 

 

 

 

By:

BAY HARBOUR HOLDINGS LLC,
its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Douglas Teitelbaum

 

 

 

Title: Managing Member

 

 

 

 

 

 

 

BAY HARBOUR MASTER, LTD.,
a Cayman Islands exempted company

 

 

 

 

By:

BAY HARBOUR PARTNERS, LTD.,

 

 

its sole member

 

 

 

 

 

By:

BAY HARBOUR MANAGEMENT,
L.C., its investment manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Douglas Teitelbaum

 

 

 

 

Title: Managing Member

 


--------------------------------------------------------------------------------